DENNIS, J.—
I am of the opinion that the bill is multifarious, both as to parties and subject matter. An executor has, of course, the right to come into a Court of Equity asking for a construction of the will of his testator, and that the Court will assume the further administration of the estate; but, in such a bill, trustees and heirs at law have no right to join when the relief they ask, is for a partition of the estate. Moreover, I am of the opinion that Eliza P. Johnson has no interest in the property in question, as, upon the face of the bill and a proper construction of the will, she is not entitled to claim as either heir at law or next of kin under the will of Emma M. C. Johnson ; nor can Hill, as trustee, file a bill for partition. That the defense of multifariousness can be made by demurrer, is not disputed; and as the bill is clearly liable to that objection, the demurrer will be sustained, but with leave to the plaintiff to amend by striking out all except so much as covers the case made by the executor in asking for a construction of the will and the administration by this Court of the assets remaining in his hands.